Citation Nr: 0912678	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  06-10 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for osteoarthritis, left 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1974, 
followed by reserve service from August 1974 to July 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied a grant of service connection for the claim for 
both knees.  In June 2006 the Veteran withdrew his appeal for 
the right knee claim; therefore only the appeal regarding the 
left knee is before the Board. 

The Veteran had a hearing before the Decision Review Officer 
at the RO in June 2006 and the transcript is of record.  


FINDING OF FACT

Competent and credible evidence of osteoarthritis of the left 
knee in service, manifestations of osteoarthritis of the left 
knee within one year following the Veteran's discharge from 
service, or of a nexus between the post service 
osteoarthritis of the left knee and service, is not of 
record.


CONCLUSION OF LAW

Osteoarthritis of the left knee was not incurred in or 
aggravated by active military service, nor may in-service 
incurrence be presumed.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21), (24) 
(West 2002); 38 C.F.R. § 3.6(a) (2008).  Active military, 
naval, or air service also includes any period of inactive 
duty training (INACDUTRA) during which the individual 
concerned was disabled from an injury incurred in the line of 
duty.  Id.  Accordingly, service connection may be granted 
for disability resulting from disease or injury incurred in, 
or aggravated, while performing ACDUTRA or from injury 
incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1110 (West 2002).

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. § 
3.6(c) (2008).  INACDUTRA includes duty other than full-time 
duty performed by a member of the Reserves or the National 
Guard of any State.  38 C.F.R. § 3.6(d) (2008).  However, 
presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Generally, to establish service connection, a Veteran must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) medical 
evidence of a nexus between the current disability and the 
in-service event.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005), 
citing Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board finds that while the evidence supports a finding of 
osteoarthritis in the left knee, the claim must, nonetheless, 
be denied on the basis of a lack of medical nexus to service.

The Board notes that service treatment records dated prior to 
the Veteran's 1974 discharge from active duty make no mention 
of any complaints regarding the Veteran's left knee.  A 
diagnosis of osteoarthritis of the left knee is not present 
within a year after active duty.  A review of the Veteran's 
post active-duty, reserve treatment records also finds no 
complaints or documented medical treatment regarding the left 
knee.  The Veteran's March 1992 "over 40" Report of Medical 
Examination found his lower extremities to be clinically 
normal and on the March 1992 Report of Medical History the 
Veteran checked in the negative to the question about 
arthritis.  The comment section contains reports of other 
conditions, but not the left knee.

The Veteran sought private care for swelling in the left knee 
in December 1993.  The Veteran reported the onset of swelling 
as the previous July, that he had had no history of trauma, 
and that he had been involved in field exercises with the 
reserves.  Treatment included arthroscopy; the preoperative 
diagnosis was pseudo gout and the post operative diagnosis 
was severe degenerative arthritis of the left knee.  
Treatment continued through March of 1994.  Also in March 
1994 the Veteran's reserve unit provided him with a temporary 
physical profile limiting his physical activities, citing the 
medical condition as pseudo gout, with surgery.  In September 
1994 the Veteran's private treating physician submitted a 
letter.  He stated the current diagnosis, listed the 
limitations for the Veteran's physical activity, and then 
gave the opinion the Veteran was no longer fit for military 
service because he was no longer able to carry out the 
activities of military personnel.  The physician never opined 
whether the Veteran's military service itself was the cause 
of the osteoarthritis.  There are no other medical treatment 
reports for this condition in the claims file, as well as no 
opinions for any medical personnel as to the etiology of the 
Veteran's left knee osteoarthritis.  A May 1995 medical 
review board found that the Veteran now had a permanent 
profile, was unable to perform assigned duties, and was unfit 
for retention in his current rank and primary duty MOS.  
There was no Report of Medical Examination or Report of 
Medical History as prepared for retirement or separation in 
the claims file.

The Veteran submitted supporting evidence in the form of his 
unit's group order to annual training for two weeks in July 
1993, and his testimony before the DRO in June 2006.  At that 
hearing he stated he continues to experience periodic 
swelling on his left knee that goes away on its own.  He 
attributed the knee disability to the running necessary for 
the physical training required to be in the reserves.  He 
further described his civilian occupation as an employee for 
the Army performing essentially the same job as he performed 
in his reserve position.  See June 2006 Hearing Transcript.  
In the Veteran's June 2004 claim he also stated that his 
civilian job had made the same demands on him as did his 
reserve position.  

Not one of the medical treatment reports or findings suggest 
that the Veteran's osteoarthritis disability resulted from 
any disease or injury incurred in, or aggravated, while 
performing ACDUTRA, or from injury incurred or aggravated 
while performing INACDUTRA.

As stated above, for service connection to be granted, a 
Veteran must show medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The Veteran's own assertions that his osteoarthritis is 
related to his service preparedness are acknowledged; however 
they are afforded no probative weight in the absence of 
evidence that the Veteran has the expertise to render 
opinions about medical matters.  A layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997). See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  The 
evidence does not establish that the Veteran has the 
expertise to render a medical opinion, and he has not 
submitted any medical evidence to support his contentions.  

The Board also acknowledges the Veteran's contention that his 
reserve duties were the same as his duties as a civilian 
employee of the Army.  However the Board as a part of VA has 
statutory jurisdiction over the Veterans' claims resulting 
from their military service.  There is no statutory 
authorization to consider the claims of Veterans in their 
subsequent capacities as civilian employees of the Department 
of Defense.   

In this case, the preponderance of the evidence of record is 
against the Veteran's claim for service connection for 
osteoarthritis.  Therefore, the benefit-of-the-doubt rule is 
not applicable.  The appeal is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in August 2004, before the 
initial original adjudication of the claim.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained 
by VA.  He was also asked to inform VA of any additional 
information or evidence that VA should have, and was asked to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The Board was unable to find a letter 
which provided the Veteran with notice of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection.  Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).   In any event, because service connection for 
osteoarthritis of the left knee is denied, any questions 
regarding a disability rating and effective date are now 
moot.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  A February 2007 memorandum noted the RO attempted to 
locate line of duty determination records for the Veteran; 
however no such records were found.   

The Veteran was not afforded a VA examination to determine 
the nature and etiology of the osteoarthritis of the left 
knee.  The Board specifically declines to undertake further 
development to provide a medical examination to obtain a 
medical opinion with respect to the claim because there is no 
competent and credible evidence suggesting that the 
disability in question is related to the Veteran's active 
military service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2).  The service treatment records 
from 1968 through 1974 are negative, and the Veteran's 
reservist records do not suggest that his disability is 
related to disease or injury incurred during ACDUTRA or 
injury incurred during INACDUTRA.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for osteoarthritis, left knee, is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


